Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are presented for examination.
IDS filed on 3/25/21 is considered.

Allowable Subject Matter
Claims 8 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-11, 24-26 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 9, 10, 24, and 25, the claims recite the limitation "CSPs", which renders the claim vague and indefinite.  The examiner suggests to clarify CSPs as cloud service providers to overcome the rejection. 
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-22, 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. US Patent Application Publication Number 2020/0252803, hereinafter Shah.
Referring to claim 1, Shah discloses a computer-implemented system (figure 1, page 4 [0047], security system)  for security monitoring of a plurality of Member accounts (user accounts associated with UEs), wherein the Member accounts are provided as a plurality of instances of cloud services in one or more monitored clouds by one or more cloud service providers (figure 1, page 2 [0020], page 6 [0059], the provided services are associated with cloud; page 1 [0014], page 2 [0019]), the system comprising: 
an electronic memory (page 7 [0071], memory 230); and 
a computer processor (page 7 [0071], processor 220) coupled to the electronic memory (memory 230), wherein the computer processor is programmed to: 
automatically deploy software (security application) to the plurality of Member accounts (accounts associated with UEs)(page 4 [0047], security system provides the security applications to UE devices), wherein the software is configured to monitor activities in the Member accounts and to push security and operations data to the electronic memory which is associated with a security incident and event management (SIEM) platform (page 2 [0019], page 4 [0043], account monitoring), and wherein the security and operations data comprises activity logs and alerts for the Member accounts (page 2 [0043], page 7 [0067], activity and alerts communicated between system and UEs); 
receive the security and operations data (page 9 [0091][0092], monitoring and receives data from UEs); 
provide a user interface for a system administrator or security analyst to define customized alerts based on the security and operations data (page 6 [0063], page 9 [0092], customizing/generating alert); and 
generate the customized alerts and send the customized alerts to the system administrator or security analyst relating to activities in the Member accounts (page 9 [0093]), send warning to UEs).
Referring to claim 2, Shah discloses the computer-implemented system of claim 1, wherein the security and operations data further comprises public internet protocol (IP) addresses used by the Member accounts (page 4 [0043], page 2 [0023]. IP address as part of data collected for analyze).
Referring to claim 3, Shah discloses the computer-implemented system of claim 2, wherein the security and operations data further comprises data for identifying information for individuals and information technology (IT) assets associated with the Member accounts (page 2 [0019]).
Referring to claim 4, Shah discloses the computer-implemented system of claim 1, wherein the software is further configured to reside in a plurality of locations in said one or more monitored clouds (figure 1, security applications are installed at UEs).
Referring to claim 5, Shah discloses the computer-implemented system of claim 1, wherein the software is further configured to interact with all ports associated with an IP address (page 10 [0097], monitor all access points).
Referring to claim 6, Shah discloses the computer-implemented system of claim 1, wherein the computer processor is further programmed to automatically scrape assigned public IP addresses from said one or more monitored clouds (page 2 [0029], if the request is never resolved, IP address is never being received is viewed as “automatically scrape assigned public IP addresses from said one or more monitored clouds”.
Referring to claim 7, Shah discloses the computer-implemented system of claim 1, wherein the software that is configured to monitor activities in the Member accounts is further configured to monitor a security posture of the system (page 2 [0014], security monitoring).
Referring to claim 9, Shah discloses the computer-implemented system of claim 1, wherein the computer processor is further programmed to aggregate the security and operations data from the Member accounts and CSPs to a centralized depository to allow storage of a copy of Member account logs in a segregated environment (page 9 [0075], security and operations data are aggregated at DB from accounts associated with UEs and the public available list/providers).
Referring to claim 10, Shah discloses the computer-implemented system of claim 1, wherein the computer processor is further programmed to push the security and operations data to a centralized repository (DB 440) that does not require credentials in each of the Member accounts and CSPs for data retrieval (page 7 [0071], page 8 [0075], page 9 [0086]).
Referring to claim 11, Shah discloses the computer-implemented system of claim 10, wherein the security and operations data is pushed to the centralized repository to allow real-time monitoring and response as soon as an event is registered or an alert is generated (page 7 [0071], page 8 [0075], page 9 [0086], data stored at DB are used for determining monitor results).
Referring to claim 12, Shah discloses the computer-implemented system of claim 1, wherein the computer processor is further programmed to remediate automatically the security and operations data after an unintentional misconfiguration or an intentional tampering (page 9 [0093], step 680, remediate automatically if a request is not received).
Referring to claim 13, Shah discloses the computer-implemented system of claim 1, wherein the computer processor is further programmed to deploy automatically a plurality of security agents to a plurality of virtual servers (page 1 [0014], virtual private network services).
Referring to claim 14, Shah discloses the computer-implemented system of claim 1, wherein the software is further configured to monitor activities in the Member accounts for application monitoring, IT operations, cloud billing or usage (page 2 [0014], application monitoring).
Referring to claim 15, Shah discloses the computer-implemented system of claim 1, wherein the computer processor is further programmed to update automatically the software with a newer version from a centralized repository (page 4 [0047], security system provides updates for the security application).
Referring to claims 16-22, 24-30, the claims encompass the same scope of the invention as that of the claims 1-7, 9-15.   Therefore, claims 16-22, 24-30 are rejected on the same ground as the claims 1-7, 9-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
May 9, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447